Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: ENERPLUS ANNOUNCES CASH DISTRIBUTION FOR OCTOBER 2010 CALGARY, Sept. 30 /CNW/ - Enerplus Resources Fund ("Enerplus") (TSX - ERF.un, NYSE - ERF) is pleased to announce that a cash distribution in the amount of CDN$0.18 per unit will be payable on October 20, 2010 to all Enerplus Unitholders of record on October 10, 2010. The ex-distribution date for this payment is October 6, 2010. The CDN$0.18 per unit distribution is equivalent to approximately US$0.17 per unit if converted using a Canadian/US dollar exchange ratio of 1.03. The U.S. dollar equivalent distribution will be based upon the actual Canadian/US exchange rate applied on the payment date and will be net of any Canadian withholding taxes that may apply. Holders of Enerplus Exchangeable Limited Partnership Class B units of record on October 10, 2010 will be eligible to receive a distribution of
